481 P.2d 388 (1971)
Edward GRIGGS, Jr., Appellant,
v.
STATE of Alaska, Appellee.
No. 1362.
Supreme Court of Alaska.
February 25, 1971.
*389 Victor D. Carlson, Public Defender, Michael L. Rubinstein, Asst. Public Defender, Anchorage, for appellant.
John E. Havelock, Atty. Gen., Juneau, Seaborn J. Buckalew, Dist. Atty., Robert L. Eastaugh, Asst. Dist. Atty., Anchorage, for appellee.
Before BONEY, C.J., and DIMOND, RABINOWITZ, CONNOR and ERWIN, JJ.

OPINION
PER CURIAM.
This is an appeal from a dismissal of an application for writ of habeas corpus taken from a Governor's warrant of arrest under the Uniform Extradition Act.
Appellant claims the proceedings were defective because the Governor's warrant states he is wanted in California for the crime of robbery when in fact his return is sought for a parole violation in connection with a previous robbery conviction.
We find this variance slight. The Governor's warrant of arrest substantially recites the facts necessary to support the validity of its issuance under AS 12.70.060.
The dismissal of the application for writ of habeas corpus by the superior court is hereby affirmed. The stay of extradition previously issued by this court shall be dissolved upon filing of the mandate in the superior court.